Title: James Madison to Alexander Scott, 14 August 1827
From: Madison, James
To: Scott, Alexander


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                Augst. 14. –27
                            
                        
                        I recd. by the last mail your letter of the 9th. I am truly sorry for the distressing situation which it
                            describes; But the considerations which were formerly mentioned to you, as controuling my sympathises, instead of
                            abatement have acquired additional force: and limit my answer to your request, to a renewal of the good wishes, which
                            unavailing as they are, are all that I can offer. With friendly respects
                        
                            
                                J. M.
                            
                        
                    